Citation Nr: 1132365	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disability based on VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

In April 2011, a Board hearing was held at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of the hearing has been associated with the claims file.  At the hearing, the appellant submitted additional evidence directly to the Board, accompanied by a waiver of RO review.  Nevertheless, in view of the actions taken below, initial consideration of that evidence by the RO should be undertaken.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151.

Title 38, United States Code § 1151 provides that, where a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable, compensation shall be awarded in the same manner as if such disability or death were service-connected.

The Veteran, in written statements and testimony before the Board, contends that section 1151 benefits are warranted on account of negligence on the part of VA dental providers, which allegedly resulted in permanent injury to her teeth and jaw.  Specifically, the Veteran asserts that, during a June 4, 1999, outpatient visit at the VA Medical Center (VAMC) in Tuskegee, Alabama, her dental providers broke and chipped at least two of her front teeth while attempting to remove her braces.  The Veteran further alleges that, in their attempts to "repair the cracks to her teeth," the VA providers inflicted additional damage by installing crowns that were not only too big but also improperly aligned with her gum line.  She adds that this misalignment "caused a shift of [her] jaw line to the front," resulting in an overbite.  In support of her claim, the Veteran has submitted tooth X-rays and related dental records, which purportedly show the misalignment of her VA-installed crowns.  

The Veteran's VA dental records confirm that she had reconstructive crown installations and bridgework on June 4, 1999, which continued during subsequent outpatient visits in July and August of that year.  Significantly, however, her June 4, 1999, VA dental records make no mention of chipped or broken teeth.  Moreover, the Veteran's VA dental providers have effectively maintained that the crown installations and related dental work she received at that time were not necessitated by the injuries she has alleged but, rather, were undertaken to address her history of chronic periodontitis, due to poor oral hygiene.  In this regard, the Board observes that prior VA dental treatment records, dated in February 1997, confirm that the Veteran was diagnosed with chronic periodontitis.  Further, while the Veteran asserted at her hearing that she did not have that condition, she has not demonstrated the clinical expertise to offer such a medical opinion on diagnosis or lack thereof.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge). 

Nevertheless, the Board acknowledges that, while a layperson, the Veteran is competent to report that her front teeth were chipped or broken, as such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Moreover, the aforementioned tooth X-rays and other clinical records submitted by the Veteran support her assertion of misaligned crowns, which have allegedly caused her jaw line to shift and resulted in an overbite.  Significantly, however, there is nothing in the clinical evidence of record that definitively links the Veteran's alleged dental trauma, and the improper treatment that reportedly ensued, to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or that shows that the proximate cause of such trauma and treatment was an event which was not reasonably foreseeable.  Nor is there anything in the record that establishes that the alleged trauma and improper treatment rendered by VA dental providers resulted in permanent disability.  While mindful of the Veteran's own assertions in this regard, the Board observes that, as a layperson without apparent clinical expertise, she is not competent to offer a medical opinion on a diagnosis or etiology of any current dental disability.  See Bostain, Espiritu, Routen, supra.  Therefore, the Veteran's statements and testimony, standing alone, are insufficient to establish entitlement to section 1151 benefits in this instance.  

While insufficient to grant the Veteran's claim, however, the Board finds that the aforementioned lay and clinical evidence is enough to trigger the need for a VA etiological examination.  Indeed, such an examination is warranted where, as here, the evidence of record suggests, but does not establish, the type of linkage required under section 1151.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995). 
38 U.S.C.A. § 5103A(d) (VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim).  As the Veteran has not yet been afforded an VA examination with respect to her section 1151 claim, one should be scheduled on remand.  

Additional development is also warranted in light of a request made by the Veteran's representative during her April 2011 Travel Board hearing.  Specifically, her representative asked the Board to obtain quality assurance records from the Tuskegee VAMC as such records might shed further light on the actions of the VA dental care providers at issue in the appeal.  In this regard, the Board observes that the United States Court of Veterans Claims (Court) recently addressed development procedures with respect to quality assurance records in claims for section 1151 benefits.  Hood v. Shinseki, 23 Vet. App. 295 (2009).  While noting, as a general matter, that VA's governing statutes and regulations did not authorize disclosure of quality assurance records for purposes of adjudicating a claim for benefits, the Court nevertheless determined that the Board had an obligation to consider whether it could review such records in order to determine if VA had complied with the provisions governing the confidentiality of quality assurance activities.  Id.  An ensuing precedential VA General Counsel opinion concluded that section 5103A required the RO and the Board to make reasonable efforts to request from the Veterans Health Administration (VHA) any quality assurance records relevant to a Veteran's section 1151 claim.  Then, if the VHA denied access to the records on the basis that they were protected under section 5705A, that determination could be appealed to the Office of General Counsel under the provisions of 38 C.F.R. § 17.506 (2010).  See VAOPGCPREC 1-2011.  The General Counsel opinion further noted that any requested quality assurance records, if found to exist, could potentially be reviewed by appropriate VA personnel, who might determine that such records were not privileged after all and could be used in entering a decision.  Id.

Parenthetically, the Board notes that, under 38 C.F.R. § 17.508(c), any quality assurance record or document, whether or not confidential and privileged, may be provided to VA's General Counsel or to any attorney within the Office of the General Counsel (OGC), wherever located.  If the VHA and OGC conclude that the records and documents are protected by section 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  Conversely, if the VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim. 

A review of the record reflects that, to date, no efforts have been made to request quality assurance records in support of the Veteran's section 1151 claim.  Thus, the Board finds that, on remand, efforts to request such records should be made in accordance with the Court's opinion in Hood v. Shinseki and the corresponding guidance set forth by VA's General Counsel.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran and in accordance with the guidance provided in the precedential VA General Counsel opinion (VAOPGCPREC 1-2011), request VHA quality assurance records or documents pertaining to her claim for section 1151 benefits.  All efforts to obtain these records must be documented in the claims file.

If the VHA denies access to the records and documents on the basis that they are protected by Title 38, United States Code § 5705 and implementing regulations, the Veteran must be informed that she may appeal the VHA's denial to the Office of the General Counsel (OGC) pursuant to 38 C.F.R. § 17.506. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine whether she has any additional or aggravated dental disabilities as a result of VA treatment.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

In offering any opinion, the examiner must consider the entirety of the evidence of record, both medical and lay.  Specifically, the VA examiner should expressly consider the Veteran's assertions that her June 4, 1999, crown installations and related dental work were not undertaken to treat chronic periodontitis, as her VA treating providers have indicated, but rather were initiated to address injuries, including chipped or broken teeth, which occurred as a result of VA negligence in removing her braces.  The VA examiner should also consider the Veteran's assertions that VA dental treating providers subsequently installed crowns that were too big and improperly aligned, such that her jaw line shifted to the front, resulting in an overbite.   

After a full review of the claims file, the examiner should prepare an opinion that specifically addresses the following: 

(A)  State whether the Veteran has additional or aggravated dental disabilities as a result of VA treatment, to specifically include 1) any residuals of broken or chipped teeth; 2) any improperly sized or aligned dental crown installations; and 3) any ensuing jaw misalignment and overbite.  

(B)  If the Veteran does have additional or aggravated dental disabilities due to VA treatment, state whether the proximate cause of each additional or aggravated disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.

The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


